Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 12, and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Firstly, residual monomer content is not taught or suggested by the prior art.
Secondly, a person of ordinary skill in the art has to assume that the first reaction doesn’t go to completion and/or isn’t purified in order for residual monomer to be present.
Thirdly, a person of ordinary skill in the art has to assume that the bismuth is used for the same reaction and a not a different one.  For example, the bismuth could be reacting with the polymer itself and not additional monomers that may be present during storage.  The increase in molecular weight could be from the bismuth catalyst coupling two polymers together and not necessarily reaction of polyol and polyisocyanate.
Fourthly, it is unclear why or how there is residual monomer content.  There is no measurement or evidence to show residual monomer content is present.  The increase in molecular weight after two weeks is not evidence that residual monomer content is present and is the reason for the increase in molecular weight.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 9, 11-12, and 17-18 are rejected under 35 U.S.C, 102(a)(1) as being anticipated by WO-2015/063062 to Prissok et al. (U.S. Patent. Pub. No. 2016/0304659 will be used for citations).
As to claims 9, 11, and 17-18, it is noted that claims 9 and 11 claim a TPU, all elected claims are recited in the product-by-process format by use of the language, "wherein the TPU is prepared with underwater pelletizing or strand pelletizing'' and "A thermoplastic polyurethane obtained by the method according to claim 1.” Case law holds that: Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the ciaim is unpatentable even though the prior product was made by a different process. See in re Thorpe, 111 F.2d 695, 698, 227 USPQ964, 966 (Fed. Cir. 1985).
To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Prissok discloses a transparent thermoplastic polyurethane with a yellowness index below 5 (same as currently claimed) comprising the reaction product of 4,4-dicyclohexylrnethane diisocyanate, polyol, and 1,4-hutanedlol wherein theTPU comprises 200 ppm of bismuth neodecanoate (0092, Examples 13-15). The catalyst is not removed. Prissok teaches the same TPU prepared from the same reactants including the preferred isocyanate and catalyst component. The method of making the TPU does not provide patentable distinction.  With regards to the melt viscosity, Prissok does not teach the melt MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are present in the claimed amounts, the claimed physical properties relating to the melt viscosity are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.  
As to claim 12, Prissok discloses the use of the TPU for films (Abstract).

Claim Rejections - 35 USC § 103
Claims 1-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over 2015/063062 to Prissok et al. (U.S. Patent Pub. No. 2016/0304659 will be used for citations) in view of U.S. Patent Pub. No. 2010/0007039 to Seibertinger et al.
As to claims 1, 3-5, and 16, Prissok discloses a transparent, thermoplastic polyurethane comprising the reaction product of 4,4-dicydobexyimetbane diisocyanate, polyol, and 1,4-butanediol wherein the TPU comprises 200 ppm of bismuth neodecanoate (0092, Examples 13-15). The catalyst is not removed and the reaction mixture is granulated and processed in injection molding.
Prissok does not teach storing the pellets.
However, it would have been obvious to a person of ordinary skill in the art to store the pellets after the pelletization process if the pellets were to be processed further at a different 
With regards to the limitation wherein a catalytically accelerated reaction continues during storage, Prissok teaches the preferred polyisocyanate and the preferred catalyst that is used in the preferred amounts (200 ppm). Therefore, if the pellets were stored as taught in Selbergtinger a catalytically accelerated reaction would continue during the storage.
As to claim 2, Prissok teaches polyether polyols (Examples 13-15).
As to claims 6, 8, and 13, Prissok in view of Selbergtinger teach a process of reacting using an extruder connected to an underwater pelletizer. At the time of filing it would have been obvious to a person of ordinary skill in the art to use the process taught in Selbergtinger for production of the TPU of Prissok because it gives pellets in a form that has excellent flowability and the process does not need a stable strand because the polymer melt is chopped via a rotating knife that allows the chopped polymer particle to be immediately surrounded on all sides by coolant. This process prevents the continued existence on the pellets of areas which retain heat and are tacky (0048).
As to claim 7, Prissok in view of Selbergtinger teach a TPU prepared from 4,4-H12MDI, polyols, chain extenders, the same bismuth catalysts wherein the TPU is prepared in an extruder using an underwater pelletizer. The process is substantially the same as the claimed 
As to claim 14, Prissok teaches a yellowness index of less than 5 for the TPU pellets (See Examples).
As to claim 15, Prissok in view of Selbergtinger teach a TPU prepared from 4,4-HI2MDI, polyols, chain extenders, the preferred bismuth catalysts wherein the TPU is prepared in an extruder using an underwater pelletizer. The combination of references teach a process that is substantially the same as the claimed process. Accordingly, because the reactants including the catalyst are the same as instantly claimed, the molecular weight buildup of the polyurethane taught in Prissok should be at least 88,000 after the claimed time domain. The specification fails to provide comparative examples to show that the molecular weight buildup would be slower using a different process (i.e. process of Prissok).

Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive. 
With regards to Prissok, the applicant argues that the reference fails to teach a residual monomer content sufficient to undergo a catalytically accelerated reaction or a melt viscosity of 50-150 Pas.  This is not found persuasive because the applicant failed to provide evidence that the claimed melt viscosity is not necessarily present in the TPU of Prissok.  Prissok teaches a TPU prepared with the same reactants used in the same amounts and also teaches properties that are similar with respect to yellowness to the claimed TPU.

Lastly, applicants have argued that their unexpected results in the molecular weight buildup during storage of the claimed TPU rebut the prima facie case of obviousness.  In response, the examiner has considered applicant's examples, and the position is taken that they are insufficient for the following reasons.  The examples are not commensurate in scope with applicant’s claims in terms of reactant species or amounts.  It has been held that the claims must be commensurate in scope with any showing of unexpected results.  In re Greenfield, 197 USPQ 227.  It has further been held that a limited showing of criticality is insufficient to support a broadly claimed range.  In re Lemin, 161 USPQ 288.  The molecular weight buildup in storage was shown for only specific type of pelletizing (underwater) using one specific type of catalyst (bismuth neodecanoate), and one type of polyol.  The claims are open to any type of polyol, two methods of pelletizing, and any type of bismuth carboxylate.  Accordingly, it is not evident 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763